Judgment, Supreme Court, Bronx County (Antonio I. Brandveen, J.), rendered September 28, 1989, convicting defendant after a jury trial of grand larceny in the third degree and sentencing him as a predicate felon to an indeterminate term of from 2 to 4 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (People v Contes, 60 NY2d 620), the evidence established that defendant stole property from the complainant, his former girlfriend. It is well established that issues of credibility are to be determined by the jury, which had the opportunity to observe the witness (People v Siu Wah Tse, 91 AD2d 350, 352). The relationship between defendant and the complainant and the latter’s background were explored at length for the jury’s consideration, and we find no reason to disturb their finding.
We have examined defendant’s remaining claims regarding several of the trial court’s rulings, and find them to be without merit. Concur — Murphy, P. J., Sullivan, Rosenberger, Kassal and Smith, JJ.